DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 14, and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jacobs (US 5,312,364).
 In regard to claim 1, Jacobs discloses an apparatus (10) for supporting an intraosseous device disposed at a target site in a patient, the apparatus comprising: an inner collar (46) including a first end (end at 56) and a second end (end at 54), the inner collar further including a bore (56) extending therethrough, the bore configured to receive a portion of the intraosseous device (see Figure 3); an outer collar (16) configured to receive a portion of the inner collar, the inner collar operable to move relative to the outer collar (via cam slots 30), and the outer collar operable to extend downward beyond an end of the inner collar to provide stabilization against a patient’s skin at the target site (see Figures 2-3), where a first end (68) of the intraosseous device (20) protrudes beyond the first end (end at 56) of the inner collar when the bore of the inner collar receives the portion of the intraosseous device to permit a connection of the first end (68) of the intraosseous device (20) to a connector (the examiner notes that the intraosseous device and connector are functionally recited; the first end 68 of the ID is capable of connecting to a connector in the extended position; see Figure 3; NOTE: an extended position in a condition not inserted into the body).
In regard to claim 2, Jacobs discloses wherein the inner collar (46) is configured to permit an end portion of the intraosseous device to protrude beyond the inner collar (see Figure 3).
In regard to claim 3, Jacobs discloses wherein the inner collar (46) and the outer collar (16) are configured to fix a longitudinal position of the inner collar in relation to the outer collar (via elements 52, 53, 76, 78).
In regard to claim 14, Jacobs discloses wherein the outer collar (16) includes a bottom face including an adhesive (80) configured to adhere the outer collar to a skin of the patient.
In regard to claim 17, Jacobs discloses an apparatus (10) for supporting an intraosseous device (20) disposed at a target site in a patient, the apparatus comprising: a generally hollow cylindrical inner collar (16) having a first end (end at 56) and a second end (end at 54), the inner collar further having a configuration and interior dimensions compatible with exterior portions of the intraosseous device and configured to allow an end (68) of the intraosseous device to protrude therefrom (see Figures 2-3); and an outer collar (18) having an opening (opening of 18 at the bottom end) formed therein, the opening having a configuration and interior dimensions where the first end (end at 56) of the inner collar is configured to permit a connection of the end (68) of the intraosseous device (20) to a connector (the examiner notes that the intraosseous device and connector are functionally recited; the first end 68 of the ID is capable of connecting to a connector in the extended position; see Figure 3; NOTE: an extended position in a condition not inserted into the body).
In regard to claim 18, Jacobs discloses wherein the inner collar (16) comprises at least one pawl (52, 53) operable to flex radially outward from the inner collar when the intraosseous device is disposed therein.
In regard to claim 19, Jacobs discloses wherein the opening of the outer collar is operable to interact with the at least one pawl (52, 53) to releasably fix a position of the inner collar relative to the outer collar (see col. 3, line 56- col. 4, line 56).
In regard to claim 20, Jacobs (in alternative interpretation; inner collar= 46, outer collar= 16) discloses wherein the outer collar (16) further comprises an adhesive layer (80) operable to releasably engage the outer collar to a patient proximate an insertion site.
Claims 1-14 and 17-19 are rejected under pre-AIA  35 U.S.C. 102(a)(e) as being anticipated by Miller et al. (US 2005/0261693; hereafter Miller).
 In regard to claim 1, Miller discloses an apparatus (20) for supporting an intraosseous device (130) disposed at a target site in a patient, the apparatus comprising: an inner collar (54, 82) including a first end (end at 94) and a second end (opposite end from 94), the inner collar further including a bore (94) extending therethrough, the bore configured to receive a portion of the intraosseous device (see Figures 1C-1D); an outer collar (58) configured to receive a portion of the inner collar, the inner collar operable to move relative to the outer collar ((see Figures 1C-1D), and the outer collar (58) operable to extend downward beyond an end of the inner collar to provide stabilization against a patient’s skin at the target site (see Figure 1D), where a first end (160) of the intraosseous device (130) protrudes beyond the first end (end at 94) of the inner collar when the bore of the inner collar receives the portion of the intraosseous device to permit a connection of the first end (160) of the intraosseous device to a connector (the examiner notes that the intraosseous device and connector are functionally recited; the first end 160 of the ID is capable of connecting to a connector in the extended position; see Figures 1C-1D; NOTE: an extended position in a condition not inserted into the body).
In regard to claim 2, Miller discloses wherein the inner collar (54, 82) is configured to permit an end portion of the intraosseous device to protrude beyond the inner collar (see Figure 1C).

In regard to claim 4, Miller discloses wherein the inner collar (54, 82) further comprises a pawl (110) configured to move between a first position (see Figure 1G) and a second position (see Figure 1H).
In regard to claim 5, Miller discloses wherein the first position is a retracted position (Figure 1G shows pawl in the downward engaged position), and the second position is a radially expanded position (Figure 1H shows pawl in the outward disengaged position).
In regard to claim 6, Miller discloses wherein the pawl (110) is configured to flex outward in relation to the inner collar (see 114 flex outward in relation to element 82 in Figure 1H).
In regard to claim 7, Miller discloses wherein the outer collar (58) further comprises a plurality of grooves (grooves on either side of 70).
In regard to claim 8, Miller discloses wherein the pawl (110) of the inner collar (54, 82) is configured to extend into the plurality grooves of the outer collar (see Figure 1I-1J).
In regard to claim 9, Miller discloses wherein the pawl (110) is configured to extend outward and operate as a friction lock with the outer collar (58) (see Figure 1G-1H; see par. [0070]-[0073]).
In regard to claim 10, Miller discloses wherein the inner collar (54, 82) further comprises a rough surface (88), the pawl (110) and the rough surface (88) being 
In regard to claim 11, Miller discloses further comprising a luer lock cap (344) configured to securely mate with a first end (302) of the intraosseous device (300, 160) when the portion of the intraosseous is received within the bore of the inner collar.
In regard to claim 12, Miller discloses wherein the luer lock cap (344) is operable to push the inner collar (54, 82) in place in relation to the intraosseous device (300, 160) when mating the luer lock cap to the intraosseous device (the luer lock 344 is capable of performing the recited functional limitation).
In regard to claim 13, Miller discloses wherein the inner collar (54, 82) is configured to mate with an exterior feature of the intraosseous device (via cavity 94).
In regard to claim 14, Miller discloses wherein the outer collar (16) includes a bottom face including an adhesive (80) configured to adhere the outer collar to a skin of the patient.
In regard to claim 17, Miller discloses an apparatus (20) for supporting an intraosseous device (130) disposed at a target site in a patient, the apparatus comprising: a generally hollow cylindrical inner collar (54, 82) having a first end (end at 94) and a second end (opposite end from 94), the inner collar further having a configuration and interior dimensions compatible with exterior portions of the intraosseous device and configured to allow an end of the intraosseous device to protrude therefrom (see Figures 1C-1D); and an outer collar (58) having an opening (lumen of 58) formed therein, the opening having a configuration and interior dimensions compatible with exterior portions of the inner collar (see Figures 1B-1H); a where the first end (end at 94) of the inner collar is configured to permit a connection of the end of the intraosseous device to a connector (the examiner notes that the intraosseous device and connector are functionally recited; the first end 160 of the ID is capable of connecting to a connector in the extended position; see Figures 1C-1D; NOTE: an extended position in a condition not inserted into the body).
In regard to claim 18, Miller discloses wherein the inner collar (54, 82) comprises at least one pawl (110) operable to flex radially outward from the inner collar when the intraosseous device is disposed therein (see Figures 1G-1H).
In regard to claim 19, Miller discloses wherein the opening of the outer collar (58) is operable to interact with the at least one pawl (110) to releasably fix a position of the inner collar relative to the outer collar (see Figure 1G-1H; see par. [0070]-[0073]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 of U.S. Patent No. 8,974,410. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is anticipated by the patented claim.
Claim 1-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,258,783. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is anticipated by the patented claim.
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.
In response to the applicant’s argument that Jacobs fails to disclose or suggest “at least a first end of the intraosseous device protrudes beyond the first end of the inner collar when the bore of the inner collar receives the portion of the intraosseous device to permit connection of the first end of the intraosseous device to a connector”, the examiner respectfully disagrees.  The applicant fails to provide a specific argument but points out that Jacobs discloses a recess 56 at one end of the projection 46 and a fitting 54 at the opposite end of the projection.  Presumably, the applicant is arguing that the recited first end should be equated to fitting 54 and fitting 54 is configured for connection to an infusion device as opposed to the intraosseous device.  This argument is not persuasive.  The examiner first notes that the intraosseous device and connector 
In response to the applicant’s argument that Miller fails to disclose or suggest “at least a first end of the intraosseous device protrudes beyond the first end of the inner collar when the bore of the inner collar receives the portion of the intraosseous device to permit connection of the first end of the intraosseous device to a connector”, the examiner respectfully disagrees.  The applicant fails to provide a specific argument but points out that Miller discloses that the plunger operating assembly 82 includes a partition which separates the cavity 94 from the plunger spring 51.  Presumably, the applicant is arguing that the recited first end should be equated to the end opposite of cavity 94.  This argument is not persuasive.  The examiner first notes that the intraosseous device and connector of claims 1 and 17 are functionally recited and therefore are not interpreted as a positively recited limitations.  The examiner further notes that “first” and “second” are relative terms and fail to imply any direction or .    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/THEODORE J STIGELL/Primary Examiner, Art Unit 3783                                                                                                                                                                                                         
THEODORE J. STIGELL
Primary Examiner
Art Unit 3783